DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/24/2021 has been entered.
Response to Amendment
The amendments filed on 3/24/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, and 4-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohiro (JP2015-177048, Machine translation) in view of Kurahashi (US Pub No. 2010/0018562) and Umetani (US Pub No. 2009/0159116)
	Regarding Claim 1, Motohiro et al. teaches a thermoelectric module [10, Fig. 1, 0059] comprising:
	a first thermoelectric element [11, Fig. 1, 0059] and a second thermoelectric element [12, Fig. 1, 0059]; a first electrode comprising a plate-shaped body whose first surface is bonded to a first end surface of the first thermoelectric element and a first end surface of the second thermoelectric element [13 is first electrode, Fig. 1, 0059], the first electrode that electrically connects the first thermoelectric element to the second thermoelectric element [Fig. 1];
	a second electrode [14, Fig. 1, 0059] bonded to a second end surface of the first thermoelectric element [11, Fig. 1, 0059] opposite the first end surface thereof; and
	a third electrode [See additional 14, Fig. 1, 0059] bonded to a second end surface of the second thermoelectric element opposite [12, Fig. 1, 0059] the first end surface thereof, wherein
	the first electrode [13, Fig. 1, 0059] comprises: a first cutout [131, Fig. 2, 0029] formed at a first side in a width direction with respect to a longitudinal direction connecting a center of the first end surface of the first thermoelectric element to a center of the first end surface of the second thermoelectric element; and a second cutout [132, Fig. 2, 0029] formed at a second side in the width direction, and in the width direction, at least one of the first cutout or the second cutout is present in a section between the first side and the second side of the first electrode [Fig. 2, See cutouts 131 and 132, 0029].

	An angle formed by the width direction and the extension direction of each of the first and second cutouts is an acute angle.
	Kurahashi et al. teaches a connector with comprises cutouts 41 [Fig. 20-22, 0122], the cutouts are used to provide stress alleviation [0122]. The configuration in figure 20 is similar to the cutout configuration in figure 2 of Motohiro et al., and Figure 21 and 22 shows an alternative cutout configuration.
	Since Motohiro et al. teaches a first electrode with a first and second cutout [131 and 132, Fig. 2, 0029], and the use of cutouts in the electrode provides a degree of thermal expansion that prevents shearing stress, tensile stress, and compressive stress [0011], and Kurahasi et al. teaches the cutouts are used to provide stress alleviation [0122], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the cutouts 131 and 132 of Motohiro et al. by shifting the cutouts as shown by figure 21 and 22 of Kurahasi et al. in order to provide the electrode of Motohiro et al. with improved stress alleviation [0122].	
	In addition, the combination would have been merely the selection of a known stress alleviation means for electrical contacts in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Umetani et al. teaches an electrical connector which comprises first and second cutouts [Fig. 4, 0087] where the parameters of the first and second cutouts can be modified [W7, S7, D7, and X7, Fig. 4, 0086-0088] for providing stress relief [0087].
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the first and second cutouts, with said construction cost and operating efficiency both changing as the parameters of the first and second cutouts are changed, the precise parameters of the first and second cutouts would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “An angle formed by the width direction and the extension direction of each of the first and second cutouts is an acute angle” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the first and second cutouts in the apparatus of modified Motohiro et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 2, within the combination above, modified Motohiro et al. teaches wherein in the width direction, both of the first cutout and the second cutout are present in a partial section defined between the first side and the second side of the first electrode [Motohiro: Fig. 2, and Kurahasi: Fig. 20-22].
Regarding Claim 4, within the combination above, modified Motohiro et al. teaches wherein the first and second cutouts extend substantially in parallel with each other [Fig. 2].
	Regarding Claim 5, within the combination above, modified Motohiro et al. is silent on wherein a value of a ratio of a total area of the first and second cutouts to an area of the first electrode in a plane defined by the longitudinal direction and the width direction is less than 0.33.
	Motohiro et al. teaches a ratio of W1 and W2 to be in a range of 1 to 10 [0048], and teaches that the use of cutouts in the electrode provides a degree of thermal expansion that prevents shearing stress, tensile stress, and compressive stress [0011].
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the first and second cutouts of the front electrode of modified Motohiro et al., with said construction cost and operating efficiency both changing as the first and second cutouts are changed, the precise size of the first and second cutouts would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a value of a ratio of a total area of the first and second cutouts to an area of the first electrode in a plane defined by the longitudinal direction and the width direction is less than 0.33.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the first and second cutouts of modified Motohiro et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 6, within the combination above, modified Motohiro et al. is silent on wherein the acute angle is greater than or equal to 10 degrees.

As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the first and second cutouts, with said construction cost and operating efficiency both changing as the parameters of the first and second cutouts are changed, the precise parameters of the first and second cutouts would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the acute angle is greater than or equal to 10 degrees” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the first and second cutouts in the apparatus of Motohiro et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 7, within the combination above, modified Motohiro et al. is silent on wherein the acute angle is less than or equal to 30 degrees
Umetani et al. teaches an electrical connector which comprises first and second cutouts [Fig. 4, 0087] where the parameters of the first and second cutouts can be modified [W7, S7, D7, and X7, Fig. 4, 0086-0088] for providing stress relief [0087].
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the first and second cutouts, with said construction cost and operating efficiency both changing as the parameters of the first and second 
Regarding Claim 8, within the combination above, modified Motohiro et al.  teaches wherein the first cutout extends from the position corresponding to the first end surface of the first thermoelectric element to a position that is laterally outside a side surface of the first thermoelectric element facing a side surface of the second thermoelectric element, and
wherein the second cutout extends from the position corresponding to the first end surface of the second thermoelectric element to a position that is laterally outside the side surface of the second thermoelectric element [Motohiro: Fig. 2, See cutouts 131 and 132, 0029, See combination in claim 1].
Regarding Claim 9, within the combination above, modified Motohiro et al.  teaches wherein the first cutout extends toward the second cutout and passes a side surface of the first thermoelectric element facing a side surface of the second thermoelectric element, and wherein the second cutout extends toward the first cutout and passes the side surface of the second thermoelectric element [Motohiro: Fig. 2, See cutouts 131 and 132, 0029, See combination in claim 1].
Regarding Claim 11, within the combination above, modified Motohiro et al. wherein another part of the first cutout is formed at a position laterally outside the first end surface of the first 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohiro (JP2015-177048, Machine translation) in view of Kurahashi (US Pub No. 2010/0018562) and Umetani (US Pub No. 2009/0159116) as applied above in addressing claim 1, in further view of Tollefsen (US Pub No. 2018/0323358)
Regarding Claim 10, within the combination above, modified Motohiro et al.  is silent on further comprising:
a first base disposed between the first end surface of the first thermoelectric element and the first electrode; and
a second base disposed between the first end surface of the second thermoelectric element and the first electrode,
wherein the first cutout extends toward the second cutout and passes a side surface of the first base facing a side surface of the second base, and
wherein the second cutout extends toward the first cutout and passes the side surface of the second base.
Tollefsen et al. teaches a first and second base [ADA/SLID-structure, Fig. 4, 0066] between the first end surface of the first/second thermoelectric element [1, Fig. 5, 0067] and a first electrode [30 which comprises 31 and 32, Fig. 5, 0067] used to provide improved electrical and thermal conductivity [0112].
Since Motohiro et al. teaches the improvement of a thermoelectric module [0006], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the first .
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the new limitations, Motohiro et al. teaches a first electrode with a first and second cutout [131 and 132, Fig. 2, 0029], and the use of cutouts in the electrode provides a degree of thermal expansion that prevents shearing stress, tensile stress, and compressive stress [0011], and Kurahasi et al. teaches the cutouts are used to provide stress alleviation [0122], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the cutouts 131 and 132 of Motohiro et al. by shifting the cutouts as shown by figure 21 and 22 of Kurahasi et al. in order to provide the electrode of Motohiro et al. with improved stress alleviation [0122].	
Since the combination provides the cutouts of Motohiro et al. to be shifted as shown by figure 21 and 22 of Kurahasi et al., this combination would provide a structure similar to the claimed invention, and would result in a functional thermoelectric module.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726